Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Non-final Office Action for application number 16/751,454 SYSTEM AND METHOD FOR SUPPORTING A RAIL OF A CONCRETE PAVER FROM A SERIES OF BARRIERS HAVING DIFFERING BARRIER WIDTH CHARACTERISTICS filed on 1/24/2020.  Claims 8-24 are pending.  

Election/Restrictions
Applicant’s election without traverse in the reply filed on 6/14/2021 is acknowledged.

Drawings
The drawings are objected to because they contain the following items inconsistent with USPTO practice.  
Shading, text with dimensions information should all be removed. 
Arrows are used to indicate larger groupings of items and should not touch any one item, while lines should only indicate one item and should touch the item.  
The line quality should be a black solid line, except when items are intended to be shown in phantom.
	Claim 1 states a plurality of adjustable brackets, however only one bracket is shown in the figures.  Each claimed limitation must be shown or cancelled from the claims.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 1279059 to Whiteway & Sullivan.
	With regards to claim 8, the patent to Whiteway & Sullivan discloses a device having a plurality of adjustable barrier brackets (10, 11, 4), each of which is able to be reconfigured to reduce any free space between any contact portion of any adjustable barrier bracket and a barrier, without any material being wedged between the contact portion and any barrier (6, 7, 8).
	With regards to claim 9, Whiteway & Sullivan teach wherein each of the plurality of adjustable barrier brackets is able to be reconfigured without the use of any tools.
	With regards to claim 10, Whiteway & Sullivan teach wherein each of the plurality of adjustable barrier brackets comprises a rail support bracket (10) and an "L" barrier bracket (11).
	With regards to claim 11, Whiteway & Sullivan teach wherein the "L" barrier bracket further comprises a first L plate (2) and a second L plate (19), and a connection plate (11); which are configured in combination to permit the rail support bracket to translate through the "L" barrier bracket.
	With regards to claim 12, Whiteway & Sullivan teach wherein the rail support bracket is configured with surface features (16) capable of cooperating with other members to temporarily fix a width dimension for the adjustable barrier bracket.
	




Allowable Subject Matter
Claims 13-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 13, the prior art does not teach a system having 
having a plurality of barrier brackets each having a first side support bracket; a second side clamping bracket; a height adjustable rail support system coupled to a lower portion of the first side support bracket; structure configured to cooperate with both the first side support bracket and the non-paving side clamping bracket to permit regulation of a width characteristic of a barrier bracket by controlled relative movement therebetween; and a rail disposed between and supported by the plurality of barrier brackets.
	With regards to claim 21, the prior art does not teach a system of supporting a concrete paver by a bridge barrier having a predetermined barrier width characteristic, having means for supporting a rail, with a width adjustment hole array; means for providing an "L" barrier connection, with a pair of coaxial holes; means for changing an alignment of the pair of coaxial holes in the "L" barrier connection from being aligned with the first array hole in the width adjustment hole array, by translating the "L" barrier connection along the means for supporting a rail support so as to be in alignment with a second array hole in the width adjustment hole array; and means for creating an adjusted barrier bracket by pushing a first pin through a second one of the pair of coaxial holes in the "L" barrier connection, pushing the pin through the second array hole and then through the first one of the pair of coaxial holes in the "L" barrier connection.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/20/21